--------------------------------------------------------------------------------

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS THAT TERM IS
DEFINED IN REGULATION S UNDER THE 1933 ACT) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES
SHALL NOT TRADE THE SECURITIES BEFORE THE DATE THAT IS FOUR MONTHS AND A DAY
FROM DATE OF ISSUANCE.

WITHOUT PRIOR WRITTEN APPROVAL OF THE TSX VENTURE EXCHANGE AND COMPLIANCE WITH
ALL APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR
THROUGH THE FACILITIES OF THE TSX VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO
OR FOR THE BENEFIT OF A CANADIAN RESIDENT UNTIL THE DATE THAT IS FOUR MONTHS AND
A DAY FROM DATE OF ISSUANCE.

DEBT CONVERSION AGREEMENT
(U.S. Subscriber)

TO: CounterPath Corporation (the “Company”)   Suite 300, One Bentall Centre, 505
Burrard Street   Vancouver, British Columbia, Canada V7X 1M3

WHEREAS:

A.                       The Trustees of Columbia University in the City of New
York (“Columbia” or the “Subscriber”) and Firsthand Technologies Inc.
(“FirstHand”) are parties to: (i) an Amended Research Agreement dated as of June
30, 2003, together with all amendments to such agreement to date, and (ii) an
Amended Omnibus Agreement dated as of June 30, 2003, together with all
amendments to such agreement to date (collectively, as amended, the “Columbia
Agreements”);

B.                       On February 1, 2008, the Company acquired all of the
issued and outstanding shares of FirstHand pursuant a Share Exchange Agreement
(the “Exchange Agreement”) dated January 28, 2008 between the Company and
certain shareholders of FirstHand;

C.                       In connection with the Exchange Agreement, the Company,
FirstHand and Columbia executed a joint Agreement and Acknowledgement whereby it
was agreed that, among other things, the closing of the Exchange Agreement would
not terminate the Columbia Agreements and that FirstHand and the Company would
continue to be bound by the terms of the Columbia Agreements;

D.                       In connection with the Columbia Agreements, FirstHand,
the Company and Columbia have agreed that the total amount of debt to be settled
by way of equity issuance is US$393,416.61 (the “Outstanding Debt”), which
includes all of the outstanding and unpaid patent fees of US$193,416.61 owing up
until March 19, 2009, net of US$100,000 credited to FirstHand in consideration
of certain technologies reverted back to Columbia, in accordance with the Third
Amendment to the Omnibus Agreement (the “Omnibus Amendment”), which is being
entered into by the parties and FirstHand simultaneously with the execution and
delivery of this Agreement, and all

--------------------------------------------------------------------------------

- 2 -

of the agreed upon outstanding and unpaid research fees of US$200,000 due under
the Columbia Agreements up until June 30, 2009 (excluding an additional
US$246,519 of such fees, the due date for which has been extended to June 30,
2010) representing all of the research fees remaining under the Amended Research
Agreement together with all amendments; and

E.                       Columbia has agreed to convert the Outstanding Debt
into common shares of the Company pursuant to the terms and conditions of this
Agreement.

NOW THEREFORE this Agreement witnesses that for and in consideration of the
mutual covenants, agreements, representations and warranties in this Agreement
and other good and valuable consideration, the receipt and sufficiency of which
is acknowledged by each party, the parties agree as follows:

1.                       Acknowledgment of Debt

1.1                     The Company and the Subscriber acknowledge and agree
that, as of the date of this Agreement, FirstHand and the Company are, jointly
and severally, indebted to the Subscriber in the amount of the Outstanding Debt
comprised of the following:

  (a)

US$193,416.61 for patent fees up until March 19, 2009, net of US$100,000
credited to FirstHand, as described above; and

        (b)

US$200,000 of the outstanding US$446,591 in research fees owing up until June
30, 2009.

2.                       Subscription and Release

2.1                     On the basis of the representations and warranties and
subject to the terms and conditions set forth herein, the Subscriber hereby
irrevocably agrees, subject to Sections 4 and 10, on the Closing Date (as
defined in Section 4.1), to convert the entire amount of the Outstanding Debt
into the number of common shares of the Company (rounding any fraction of a
share to the nearest whole share), determined by dividing the entire amount of
the Outstanding Debt (calculated in Canadian dollars by multiplying the US
dollar amount of the Outstanding Debt by the prior day exchange rate in Canadian
dollars of one US dollar, as listed in the New York edition of the Wall Street
Journal on the TSX-V trading day immediately preceding the date that the Company
receives acceptance from the TSX-V of the offering and the transactions
contemplated hereby (the “Acceptance Date”) by a conversion price (provided that
such conversion price is not less than the Discounted Market Price as such term
is defined in the policies of the TSX-V) per common share of the Company equal
to the average daily actual sales price of the Common Stock on the TSX-V on each
on the ten (10) trading days immediately preceding the Acceptance Date, or, if
no such sales have occurred on any of such dates, utilizing for each such date
on which no sales have occurred, the average of the closing bid and asked prices
on the TSX-V on such date, and (such subscription and agreement to convert being
the “Subscription” and such number of common shares being the “Shares”). The
Company shall not effect any stock split, reverse stock split, stock dividend or
any other capital change to its common stock on or prior to, or which has a
record date on or prior to, the Closing Date. The conversion of the Outstanding
Debt into the Shares shall occur automatically upon the Closing Date, without
further action on the part of either party hereto.

2.2                     On the basis of the representations and warranties and
subject to the terms and conditions set forth herein, the Company hereby
irrevocably agrees to issue the Shares, as duly issued and authorized, fully
paid and non-assessable shares, and deliver a duly and validly issued
certificate representing the Shares, to the Subscriber on the Closing Date, in
exchange for the conversion of the Outstanding Debt. The Subscriber hereby
agrees that upon delivery of the Shares by the Company in accordance with the
provisions of this Agreement and applicable law, all amounts outstanding under
the Outstanding Debt will be fully satisfied and extinguished, and the
Subscriber will remise, release and forever discharge FirstHand and the Company
and their respective directors, officers, employees, successors, solicitors,
agents and assigns from any and all obligations to pay the Outstanding Debt,
other than any such obligations arising out of or in connection with the
issuance, sale and delivery of the Shares or otherwise under this Agreement
and/or the Omnibus Amendment.

--------------------------------------------------------------------------------

- 3 -

3.                       Documents Required from Subscriber

3.1                     The Subscriber has completed, signed and returned to the
Company the following documents:

  (a)

two (2) executed copies of this Agreement;

        (b)

an Accredited Investor Questionnaire in the form attached as Exhibit A (the
“Questionnaire”); and

        (c)

if the Subscriber does not have a current Corporate Placee Registration Form on
file with the TSX Venture Exchange (the “TSX-V”), the Corporate Placee
Registration Form attached as Exhibit B hereto.

3.2                     The Subscriber shall complete, sign and return to the
Company, within thirty (30) days following request by the Company, any
additional documents, questionnaires, notices and undertakings as may be
required to be furnished by Columbia to comply with applicable securities or
stock exchange laws and regulations in connection with the issuance of the
Shares.

4.                       Conditions and Closing

4.1                     Closing of the offering of shares shall occur on the
fifth business day following the Acceptance Date (the “Closing Date”). The
Company shall, at its own cost and expense, use all reasonable efforts to obtain
the acceptance by the TSX-V of this Agreement and the transactions contemplated
hereby as soon as may be practicable following the execution and delivery of
this Agreement. Not later than the first business day following the Acceptance
Date, the Company shall furnish to Columbia by facsimile (i) a copy of all
documentation evidencing such acceptance by the TSX-V; (ii) notice of the
Closing Date; and (iii) a reasonably detailed calculation of the number of
Shares, including specification of each of the daily price components utilized
in such calculation, the average thereof and the exchange rate involved.
Notwithstanding the foregoing, if (A) the Company has breached any of its
representations, warranties, covenants or agreements contained herein on or
prior to the Closing Date; or (B) the Acceptance Date has not occurred on or
prior to July 31, 2009, then Columbia may, by notice to the Company on or prior
to the proposed Closing Date then Columbia may, at any time, by notice to the
Company on or prior to the proposed Closing Date (in the case of clause (A)
above) or by notice to the Company on or following July 8, 2009 (in the case of
clause (B) above) rescind this Agreement and in such event, the Outstanding Debt
continue to be outstanding.

5.                       Acknowledgements and Agreements of Subscriber

5.1                     The Subscriber acknowledges and agrees that:

  (a)

none of the Shares have been or, except as contemplated herein, will be
registered under the 1933 Act, or under any state securities or “blue sky” laws
of any state of the United States, and, unless so registered, may not be offered
or sold in the United States or, directly or indirectly, to U.S. Persons, as
that term is defined in Regulation S under the 1933 Act (“Regulation S”), except
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act
and in each case only in accordance with applicable state and provincial
securities laws;

        (b)

except as contemplated herein, the Subscriber acknowledges that the Company has
not undertaken, and will have no obligation, to register any of the Shares under
the 1933 Act;

        (c)

by completing the Questionnaire, the Subscriber is representing and warranting
that the Subscriber is an “Accredited Investor”, as defined in Regulation D of
the 1933 Act;

        (d)

except as contemplated by or provided in this Agreement, including, without
limitation, paragraphs (e) and (f) below, and the other agreements, instruments
and documents delivered by


--------------------------------------------------------------------------------

- 4 -

 

or on behalf of the Company in connection with the transactions contemplated by
this Agreement (the “Transaction Documents”), the decision to execute this
Agreement and acquire the Shares agreed to be acquired hereunder has not been
based upon any oral or written representation as to fact or otherwise made by or
on behalf of the Company and such decision is based entirely upon a review of
any public information which has been filed by the Company with the Securities
and Exchange Commission (“SEC”) in compliance, or intended compliance, with
applicable securities legislation;

        (e)

the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Shares hereunder, and to obtain additional information, to
the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;

        (f)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the Shares
hereunder have been made available for inspection by the Subscriber, the
Subscriber’s lawyer and/or advisor(s);

        (g)

the Company is entitled to rely on the representations and warranties of the
Subscriber contained in this Agreement and the Questionnaire;

        (h)

the Company will refuse to register any transfer of the Shares not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with any
other applicable securities laws;

        (i)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Shares and with respect to applicable resale restrictions;

        (j)

in addition to resale restrictions imposed under U.S. securities laws, there are
additional restrictions on the Subscriber’s ability to resell in Canada any of
the Shares under the Securities Act (British Columbia) (the “B.C. Act”) and
National Instrument 45-102 adopted by the British Columbia Securities
Commission;

        (k)

the Subscriber consents to the placement of a legend on any certificate or other
document evidencing any of the Shares to the effect that such securities have
not been registered under the 1933 Act or any state securities or “blue sky”
laws and setting forth or referring to the restrictions on transferability and
sale thereof contained in this Agreement such legend to be substantially as
follows:

> > > > NONE OF THE SECURITIES TO WHICH THIS AGREEMENT RELATES HAVE BEEN
> > > > REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
> > > > UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR
> > > > INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN)
> > > > EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933
> > > > ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT,
> > > > OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
> > > > SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH
> > > > CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

--------------------------------------------------------------------------------

- 5 -

> > > > UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE
> > > > SECURITIES SHALL NOT TRADE THE SECURITIES BEFORE THE DATE THAT IS FOUR
> > > > MONTHS AND A DAY FROM DATE OF ISSUANCE.
> > > > 
> > > > WITHOUT PRIOR WRITTEN APPROVAL OF THE TSX VENTURE EXCHANGE AND
> > > > COMPLIANCE WITH ALL APPLICABLE SECURITIES LEGISLATION, THE SECURITIES
> > > > REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED,
> > > > HYPOTHECATED OR OTHERWISE TRADED ON OR THROUGH THE FACILITIES OF THE TSX
> > > > VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO OR FOR THE BENEFIT OF A
> > > > CANADIAN RESIDENT UNTIL THE DATE THAT IS FOUR MONTHS AND A DAY FROM DATE
> > > > OF ISSUANCE.”

  (l)

the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus to
issue the Shares and, as a consequence of acquiring the Shares pursuant to such
exemption certain protections, rights and remedies provided by the applicable
securities legislation of British Columbia including statutory rights of
rescission or damages, will not be available to the Subscriber;

        (m)

the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Shares, although in technical compliance with Regulation S, would
not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act;

        (n)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of any of the Shares;

        (o)

no documents in connection with the sale of the Shares hereunder have been
reviewed by the SEC or any state securities administrators;

        (p)

there is no government or other insurance covering any of the Shares; and

        (q)

this Agreement is not enforceable by the Subscriber unless it has been accepted
by the Company.

6.                       Representations, Warranties and Covenants of the
Subscriber

6.1                     The Subscriber hereby represents and warrants to and
covenants with the Company (which representations, warranties and covenants
shall survive the Closing) that:

  (a)

it has the legal capacity and competence to enter into and execute this
Agreement and to take all actions required pursuant hereto and, if the
Subscriber is a corporate entity, it is duly incorporated and validly subsisting
under the laws of its jurisdiction of incorporation and all necessary approvals
have been obtained to authorize execution and performance of this Agreement on
behalf of the Subscriber;

        (b)

the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to, or, if the Subscriber is a corporate entity, the constating
documents of, the Subscriber or of any agreement, written or oral, to which the
Subscriber may be a party or by which the Subscriber is or may be bound;
provided that no representation or warranty is made in this paragraph (b)
concerning the Columbia Agreements;

        (c)

the Subscriber has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Subscriber enforceable against the
Subscriber;


--------------------------------------------------------------------------------

- 6 -

  (d)

the Subscriber has received and carefully read this Agreement;

        (e)

the Subscriber is acquiring the Shares as principal for investment only and not
with a view to resale or distribution;

        (f)

the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the entire investment;

        (g)

the Subscriber has made an independent examination and investigation of an
investment in the Shares and the Company and has depended on the advice of its
legal and financial advisors;

        (h)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Shares for an indefinite period of time;

        (i)

the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Agreement and the Questionnaire and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached prior to the Closing, the Subscriber shall promptly notify the
Company;

        (j)

the Subscriber (i) is able to fend for itself in the Subscription; (ii) has such
knowledge and experience in business matters as to be capable of evaluating the
merits and risks of its prospective investment in the Shares; and (iii) has the
ability to bear the economic risks of its prospective investment and can afford
the complete loss of such investment;

        (k)

the Subscriber understands and agrees that none of the Shares have been
registered under the 1933 Act, or under any state securities or “blue sky” laws
of any state of the United States, and, unless so registered, may not be offered
or sold in the United States or, directly or indirectly, to U.S. Persons except
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act
and in each case only in accordance with applicable state and provincial
securities laws;

        (l)

by completing the Questionnaire, the Subscriber is representing and warranting
that it is an “Accredited Investor” as that term is defined in Regulation D of
the 1933 Act;

        (m)

all information contained in the Questionnaire is complete and accurate and may
be relied upon by the Company, and the Subscriber will notify the Company
immediately of any material change in any such information occurring prior to
the closing of the purchase of the Shares;

        (n)

the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Shares;

        (o)

the Subscriber understands and agrees that the Company will refuse to register
any transfer of the Shares not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933 Act
or pursuant to an available exemption from the registration requirements of the
1933 Act;

        (p)

the Subscriber is not aware of any advertisement of any of the Shares and is not
acquiring the Shares as a result of any form of general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising;


--------------------------------------------------------------------------------

- 7 -

  (q)

except as otherwise contemplated by this Agreement or the other Transaction
Documents, no person has made to the Subscriber any written or oral
representations:

          (i)

that any person will resell or repurchase any of the Shares;

          (ii)

that any person will refund the purchase price of any of the Shares;

          (iii)

as to the future price or value of any of the Shares; or

          (iv)

that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares of the Company on any stock exchange or
automated dealer quotation system; and

          (r)

the Subscriber has provided to the Company, along with an executed copy of this
Agreement:

          (i)

fully completed and executed Questionnaire in the form attached hereto as
Exhibits A, and

          (ii)

such other supporting documentation that the Company or its legal counsel may
request to establish the Subscriber’s qualification as a qualified investor.

6.2                     In this Agreement, the term “U.S. Person” shall have the
meaning ascribed thereto in Regulation S promulgated under the 1933 Act and for
the purpose of the Agreement includes any person in the United States.

7.                       Present Ownership of Securities

7.1                     The Subscriber either [check appropriate box]:

  [ ]

does not own directly or indirectly, or exercise control or direction over, any
common shares of the Company (“Common Shares”) or securities convertible into
Common Shares; or

   

 

  [ ]

owns directly or indirectly, or exercises control or direction over,
____________ Common Shares and convertible securities entitling the holder
thereof to acquire an additional ____________ Common Shares.

8.                       Insider Status

8.1                     The Subscriber either [check appropriate box]:

  [ ]

is an “Insider” of the Company as defined in the Securities Act (British
Columbia), namely: “Insider” means:

            (i)

a director or senior officer of the Company;

            (ii)

a director or senior officer of a person that is itself an insider or subsidiary
of the Company;

            (iii)

a person that has:

            A.

direct or indirect beneficial ownership of;

            B.

control or direction over; or


--------------------------------------------------------------------------------

- 8 -

  C.

a combination of direct or indirect beneficial ownership of and of control or
direction over


 

securities of the Company carrying more than 10% of the voting rights attached
to all the Company’s outstanding voting securities, excluding, for the purpose
of the calculation of the percentage held, any securities held by the person as
underwriter in the course of a distribution; or

        (iv)

the Company itself, if it has purchased, redeemed or otherwise acquired any
securities of its own issue, for so long as it continues to hold those
securities; or


  [x] is not an Insider of the Company.

9.                       Member of “Pro Group”

9.1                     The Subscriber either [check appropriate box]:

  [ ]

is a Member of the “Pro Group” as defined in the Rules of the TSX-V, namely:
“Pro Group” means:

            (i)

Subject to subparagraphs (ii), (iii) and (iv) below, “Pro Group” shall include,
either individually or as a group:

            A.

the member (i.e. a member of the TSX-V under the TSX-V requirements);

            B.

employees of the member;

            C.

partners, officers and directors of the member;

            D.

affiliates of the member; and

            E.

associates of any parties referred to in subparagraphs (i) through (iv).

            (ii)

The TSX-V may, in its discretion, include a person or party in the Pro Group for
the purposes of a particular calculation where the TSX-V determines that the
person is not acting at arm’s length of the member.

            (iii)

The TSX-V may, in its discretion, exclude a person from the Pro Group for the
purposes of a particular calculation where the TSX-V determines that the person
is acting at arm’s length of the member.

            (iv)

The member may deem a person who would otherwise be included in the Pro Group
pursuant to subparagraph (i) to be excluded from the Pro Group where the member
determines that:

            A.

the person is an affiliate or associate of the member acting at arm’s length of
the member;

            B.

the associate or affiliate has a separate corporate and reporting structure;

            C.

there are sufficient controls on information flowing between the member and the
associate or affiliate; and

            D.

the member maintains a list of such excluded persons; or


--------------------------------------------------------------------------------

- 9 -

  [x] is not a member of the Pro Group.

10.                     Conditional upon TSX-V Acceptance.

10.1                   Without limitation, this Subscription and the
transactions contemplated hereby are subject conditional upon and subject to
Section 4.1, including the Company receiving acceptance from the TSX-V of the
offering and the transactions contemplated hereby.

11.                     Representations and Warranties will be Relied Upon by
the Company

11.1                   The Subscriber acknowledges that the representations and
warranties contained herein are made by it with the intention that such
representations and warranties may be relied upon by the Company and its legal
counsel in determining the Subscriber’s eligibility to acquire the Shares under
applicable securities legislation. The Subscriber further agrees that by
accepting delivery of the certificates representing the Shares on the Closing
Date, it will be representing and warranting that the representations and
warranties contained herein are true and correct as at the Closing Date with the
same force and effect as if they had been made by the Subscriber on the Closing
Date and that they will survive the acquisition by the Subscriber of the Shares
and notwithstanding any subsequent disposition by the Subscriber of such
securities.

12.                     Piggyback Registration Rights; Rule 144 Compliance

12.1                   If the Company determines to proceed with the preparation
and filing with the SEC of a registration statement (the “Registration
Statement”) relating to an offering for its own account or the account of others
under the 1933 Act of any of its common shares, other than on Form S-4 or Form
S-8 (each as promulgated under the 1933 Act) or its then equivalents relating to
equity securities issuable in connection with stock option or other employee
benefit plans, the Company shall send to the Subscriber written notice of such
determination and, if within thirty (30) days after receipt of such notice, the
Subscriber shall so request in writing, the Company will cause the registration
under the 1933 Act of the Shares and (the “Registrable Securities”), provided
that if at any time after giving written notice of its intention to register any
of its common shares and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to register or to delay registration of such common
shares, the Company may, at its election, give written notice of such
determination to the Subscriber and, thereupon, (i) in the case of a
determination not to register, shall be relieved of its obligation to register
the Registrable Securities in connection with such registration, and (ii) in the
case of a determination to delay registering, shall be permitted to delay
registering the Registrable Securities for the same period as the delay in
registering such other common shares. The Company shall include in such
registration statement all or any part of the Registrable Securities provided
however that the Company shall not be required to register any Shares that are
eligible for sale without volume restrictions pursuant to Rule 144 under the
1933 Act. Notwithstanding any other provision in this Section 12, if the Company
receives a comment from the SEC which effectively results in the Company having
to reduce the number of Registrable Securities included on such Registration
Statement, then the Company may, in its sole discretion, reduce on a pro rata
basis the number of Registrable Securities to be included in such Registration
Statement.

12.2                   In connection with each Registration Statement described
in this Section 12, the Subscriber will furnish to the Company in writing such
information and representation letters with respect to itself and the proposed
distribution by it as reasonably shall be necessary in order to assure
compliance with federal and applicable state securities laws. The Company may
require the Subscriber to furnish to the Company a certified statement as to the
number of shares of common stock beneficially owned by the Subscriber and the
name of the natural person thereof that has voting and dispositive control over
the Shares.

12.3                   All fees and expenses incident to the performance of or
compliance with the filing of the Registration Statement shall be borne by the
Company whether or not any Registrable Securities are sold pursuant to the
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with the OTC Bulletin Board or other exchange or quotation
service on which the common stock of the Company is then listed for trading, and
(B) in compliance with applicable state securities or Blue Sky laws), (ii)
printing expenses (including, without limitation, expenses of printing
certificates for Registrable

--------------------------------------------------------------------------------

- 10 -

Securities and of printing prospectuses if the printing of prospectuses is
reasonably requested by the holders of a majority of the Registrable Securities
included in the Registration Statement), (iii) messenger, telephone and delivery
expenses, (iv) fees and disbursements of counsel for the Company, (v) 1933 Act
liability insurance, if the Company so desires such insurance, and (vi) fees and
expenses of all other persons retained by the Company in connection with the
filing of the Registration Statement. In addition, the Company shall be
responsible for all of its internal expenses incurred in connection with the
filing of the Registration Statement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange, if applicable. In no event shall the Company be responsible
for any broker or similar commissions or, except to the extent provided for
hereunder, any legal fees or other costs of the Subscriber; provided that if the
Company is otherwise paying for the fees or expenses of counsel to any selling
holders in connection with such registration, then Columbia shall be entitled,
at the cost and expense of the Company, to utilize the services of such counsel.

12.4                   The Company shall, notwithstanding any termination of
this Agreement, indemnify and hold harmless the Subscriber, its officers,
trustees, directors, agents and employees, and each person who controls the
Subscriber (within the meaning of Section 15 of the 1933 Act or Section 20 of
the Securities Exchange Act of 1934, as amended (the “1934 Act”)) and the
officers, directors, agents and employees of each such controlling person, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable attorneys’ fees) and expenses (collectively, “Losses”), as incurred,
arising out of or relating to (i) any untrue or alleged untrue statement of a
material fact contained in the Registration Statement, or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
(ii) any violation or breach, actual or alleged, by the Company, its directors,
officers, agents and employees, each person who controls the Company (within the
meaning of Section 15 of the 1933 Act and Section 20 of the 1934 Act), and the
directors, officers, agents or employees of such controlling persons, of any
applicable securities or stock exchange laws, rules and regulations, except to
the extent, but only to the extent, that (A) such untrue statements or omissions
are based solely upon information regarding the Subscriber furnished in writing
to the Company by the Subscriber expressly for use therein, or to the extent
that such information relates to the Subscriber or the Subscriber’s proposed
method of distribution of Registrable Securities and was reviewed and expressly
approved in writing by the Subscriber expressly for use in the Registration
Statement, or in any amendment or supplement thereto or (B) the use by the
Subscriber of an outdated or defective Registration Statement after the Company
has notified the Subscriber in writing that the Registration Statement is
outdated or defective.

12.5                   The Subscriber shall indemnify and hold harmless the
Company, its directors, officers, agents and employees, each person who controls
the Company (within the meaning of Section 15 of the 1933 Act and Section 20 of
the 1934 Act), and the directors, officers, agents or employees of such
controlling persons, to the fullest extent permitted by applicable law, from and
against all Losses, as incurred, to the extent arising solely out of or based
solely upon: (x) the Subscriber’s failure to comply with the prospectus delivery
requirements of the 1933 Act or (y) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading (i) to
the extent, but only to the extent, that such untrue statement or omission is
contained in any information so furnished in writing by the Subscriber to the
Company specifically for inclusion in the Registration Statement or (ii) to the
extent, but only to the extent, that such untrue statements or omissions are
based solely upon information regarding the Subscriber furnished in writing to
the Company by the Subscriber expressly for use therein, or (iii) to the extent
that such information relates to the Subscriber or the Subscriber’s proposed
method of distribution of Registrable Securities and was reviewed and expressly
approved in writing by the Subscriber expressly for use in the Registration
Statement or in any amendment or supplement thereto or (z) the use by the
Subscriber of an outdated or defective Registration Statement after the Company
has notified the Subscriber in writing and the Subscriber has received notice
that the Registration Statement is outdated or defective. In no event shall the
liability of the Subscriber hereunder be greater in amount than the dollar
amount of the net proceeds received by the Subscriber upon the sale of the
Registrable Securities giving rise to such indemnification obligation.

--------------------------------------------------------------------------------

- 11 -

12.6                   If a claim for indemnification hereunder is unavailable
to either the Company or the Subscriber (in each case, an “Indemnified Party or
Indemnified Parties”, as applicable) (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in this Subscription, any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this section was available to such party in
accordance with its terms. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this section were determined by pro
rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this section, no Subscriber shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the proceeds actually received by the Subscriber from the sale of the
Registrable Securities subject to the proceeding exceeds the amount of any
damages that the Subscriber has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission, except in
the case of fraud by the Subscriber.

12.7                   With a view to making available the benefits of certain
rules and regulations of the SEC which may at any time permit the sale of the
Shares to the public without registration after the initial public offering,
Company agrees to (i) make and keep public information available, as those terms
are understood and defined in Rule 144 under the 1933 Act, (ii) use Company’s
best efforts to file with the SEC in a timely manner all reports and other
documents required of Company under the 1933 Act and the 1934 Act, (iii) furnish
to each holder of Registrable Securities (as hereinafter defined) forthwith upon
request a written statement by Company as to Company’s compliance with the
reporting requirements of Rule 144 and of the 1933 Act and the 1934 Act, a copy
of the most recent annual or quarterly report of Company, and such other reports
and documents so filed by Company as such holder may reasonably request in
availing itself of any rule or regulation of the SEC allowing such holder to
sell any Shares without registration, and (iv) use Company’s best efforts to
satisfy the requirements of Rule 144, the 1933 Act and the 1934 Act and all
related rules and regulations promulgated under such Acts in order to permit the
sale of Subscriber’s shares without restriction at the earliest possible date.

13.                     Representations and Warranties of the Company

13.1                   The Company hereby represents and warrants to and
covenants with the Subscriber (which representations, warranties and covenants
shall survive the Closing) that:

  (a)

the Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and has all requisite corporate
power and authority to own and lease its properties, to carry on its business as
presently conducted and as presently proposed to be conducted and to execute,
deliver and perform this Agreement, and each other document or instrument to be
executed and delivered by or on behalf of the Company in connection with the
execution and delivery of this Agreement, and to consummate the transactions
contemplated by this Agreement. The Company is authorized to do business and is
in good standing as a foreign corporation in each jurisdiction the laws of which
require it to be so qualified or in good standing. The execution, delivery and
performance by the Company of, and the consummation by the Company of the
transactions contemplated by, this Agreement have been duly authorized by all
requisite corporate action by or on behalf of the Company, and this Agreement
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms;


--------------------------------------------------------------------------------

- 12 -

  (b)

the offer, sale, issuance and delivery of the Shares have been duly authorized
by all requisite corporate action by or on behalf of the Company and when so
issued, sold and delivered, the Shares will be validly issued and outstanding,
fully paid and nonassessable and not subject to any preemptive or other rights
of any shareholder of the Company or any other party and free and clear of any
and all liens, charges or other encumbrances, other than any encumbrances
created under applicable securities law resale restrictions;

        (c)

the execution, delivery and performance of, and the consummation of the
transactions contemplated by, this Agreement, including, without limitation, the
offer, sale, issuance and delivery of the Shares pursuant to this Agreement,
have not resulted and will not result in (a) any violation of, or default under,
or conflict with, or constitute, with or without the passage of time and/or the
giving of notice, any violation of, or default under or give rise to any right
of termination, cancellation or acceleration under (i) any term or provision of
the Company’s Certificate of Incorporation or By-laws, (ii) any term or
provision of any (A) contract, agreement, instrument, arrangement or
understanding, or (B) judgment, order, writ, injunction or decree of any court,
government agency or any arbitrator, in each case, to which the Company is a
party or by which it or its properties or assets are bound, or (iii) any
statute, rule or regulation applicable to the Company or its properties or
assets, or (b) the creation of any lien, charge or other encumbrance upon any of
the properties or assets of the Company;

        (d)

no consent, approval, waiver or authorization of, or designation, declaration or
filing with, any court, governmental authority or instrumentality or arbitrator
or any other person or entity is required in connection with the valid
execution, delivery and performance of, and the consummation of the transactions
contemplated by, this Agreement by or on behalf of the Company, including,
without limitation, the offer, sale, issuance or delivery of the Shares, except
for the acceptance of such issuance by the TSX-V and qualification (or taking
such action as may be necessary to secure an exemption from qualification, if
available) of the offer and sale of the Shares under applicable state securities
or blue sky laws, which qualifications and other action, if required, will be
duly accomplished in a timely manner;

        (e)

the offer and sale of the Shares to be issued in conformity with the terms of
this Agreement constitute transactions exempt from the registration requirements
of Section 5 of the 1933 Act and, and in compliance with all applicable Canadian
federal and state and provincial securities or blue sky laws, rules and
regulations. The issuance of the Shares is exempt from registration and
prospectus requirements under the B.C. Act and B.C. Regulations;

        (f)

the Company has a class of Shares registered under the 1934 Act. As of their
respective dates, each report, schedule, registration statement and proxy
statement filed by the Company with the SEC (collectively, and as such documents
have since the time of their filing been amended, the “Company SEC Documents”)
complied in all material respects with the requirements of the 1933 Act, or the
1934 Act, as the case may be, and the rules and regulations of the SEC
thereunder applicable to such the Company SEC Documents. The Company SEC
Documents constitute all of the documents and reports that the Company was
required to file with the SEC pursuant to the 1933 Act, the 1934 Act and the
rules and regulations promulgated by the SEC under each such Act;

        (g)

the Company is a reporting issuer under the laws of British Columbia and is in
good standing as a reporting issuer and is not on the list of defaulting issuers
maintained pursuant to securities laws of British Columbia. As of their
respective dates, all documents filed with the securities commissions or
equivalent regulatory authorities and/or the TSX-V, as the case may be,
(collectively, and as such documents have since the time of their filing been
amended, the “Company TSX-V Documents”; the Company TSX-V Documents, together
with the Company SEC Documents, the “Company Filed Documents”) in order for the
Company to be in compliance with its timely and continuous disclosure
obligations under National Instrument 51-102 and applicable securities
legislation in British Columbia and the rules and policies of the TSX-V complied
with the requirements of National Instrument 51-102 and applicable securities


--------------------------------------------------------------------------------

- 13 -

 

legislation in British Columbia and the rules and policies of the TSX-V, as the
case may be. The Company TSX-V Documents constitute all of the documents and
reports that the Company was required to file with the securities commission or
equivalent regulatory authority and/or the TSX-V in order for the Company to be
in compliance with its timely and continuous disclosure obligations under
National Instrument 51-102 and applicable securities legislation in British
Columbia and the rules and policies of the TSX-V;

        (h)

none of the Company Filed Documents, on the date of filing, contain any
contained an untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;

        (i)

since January 31, 2009, the date of the latest financial statements included in
the Company Filed Documents, except as and to the extent disclosed in the
Company SEC Documents, there has not been (i) a Material Adverse Effect with
respect to the Company; or (ii) any material change by the Company in its
accounting methods, principles or practices. For the purposes of this Agreement,
“Material Adverse Effect” means, when used in connection with an entity, any
change, event, violation, inaccuracy, circumstance or effect that is materially
adverse to the business, assets (including intangible assets), Liabilities (as
defined below), capitalization, ownership, financial condition or results of
operations of such entity or subsidiaries taken as a whole. For the purposes of
this Agreement, the term “Liabilities” includes any direct or indirect
indebtedness, guaranty, endorsement, claim, loss, damage, deficiency, cost,
expense, obligation or responsibility, fixed or unfixed, known or unknown,
asserted choate or inchoate, liquidated or unliquidated, secured or unsecured;

        (j)

the Company maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences;

        (k)

the Company is currently quoted on the OTC Bulletin Board and the TSX-V and has
not, in the 12 months preceding the date hereof, received any notice from the
OTC Bulletin Board, the TSX-V or any other trading market on which the Company’s
common stock is or has been listed or quoted to the effect that the Company is
not in compliance with the respective quoting, listing or maintenance
requirements of the OTC Bulletin Board, the TSX-V or such other trading market.
No securities commission or other regulatory authority has issued any order
preventing, ceasing, halting or suspending the trading of the Company securities
or prohibiting or conditioning (other than the requirement for TSX-V acceptance,
as described in Section 10.1) the issuance of the Shares to be delivered
hereunder, and, to the best of the Company’s knowledge, no investigations or
proceedings for any such purpose are pending or threatened. Neither the Company
nor any of its past or present officers or directors is the subject of any
formal or informal inquiry or investigation by the SEC or FINRA or any other
securities exchange, commission or other securities regulatory or
self-regulatory authority. The Company currently does not have any outstanding
comment letters, other correspondences or notice of any other unresolved issues
from the SEC, FINRA or any other securities commission or other securities
regulatory authority; and

        (l)

no representation or warranty by the Company in this Agreement nor any
certificate, schedule, statement, document or instrument furnished or to be
furnished to the Subscriber pursuant hereto contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
required to be stated herein or therein or necessary to make any statement
herein or therein not materially misleading.


--------------------------------------------------------------------------------

- 14 -

14.                     Representations and Warranties will be Relied Upon by
Columbia

14.1                   The Company acknowledges that the representations and
warranties contained herein are made by it with the intention that such
representations and warranties may be relied upon by the Subscriber and its
legal counsel in determining the Subscriber’s willingness to convert the
Outstanding Debt and acquire the Shares. The Company further agrees that by
delivery of the certificates representing the Shares on the Closing Date, it
will be representing and warranting that the representations and warranties
contained herein are true and correct as at the Closing Date with the same force
and effect as if they had been made by the Company on the Closing Date and that
they will survive the acquisition by the Subscriber of the Shares and
notwithstanding any subsequent disposition by the Subscriber of such securities.

15.                     Resale Restrictions

15.1                   The Subscriber acknowledges that any resale of the Shares
will be subject to resale restrictions contained in the securities legislation
applicable to the Subscriber or proposed transferee. The Subscriber acknowledges
that none of the Shares have been registered under the 1933 Act or the
securities laws of any state of the United States. None of the Shares may be
offered or sold in the United States unless registered in accordance with United
States federal securities laws and all applicable state and provincial
securities laws or exemptions from such registration requirements are available.

16.                     Legending and Registration of Subject Securities

16.1                   The Subscriber hereby acknowledges that a legend may be
placed on the certificates representing the Shares in accordance with Section
5.1(k), to the effect that the Shares represented by such certificates are
subject to a hold period and may not be traded until the expiry of such hold
period except as permitted by applicable securities legislation.

16.2                   The Subscriber hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described in this Agreement.

16.3                   Notwithstanding anything herein to the contrary, the
restrictions imposed by this Agreement on the transferability of any Shares
shall cease and terminate when: (a) any such Shares are transferred or otherwise
disposed of in accordance with the intended method of disposition set forth in a
registration statement or such other method that does not require that the
securities transferred bear the legend set forth in Section 5.1(k) hereof; or
(b) the holder of such Shares has met the requirements for transfer without
volume restrictions pursuant to Rule 144 under the 1933 Act. Whenever such
restrictions imposed have terminated in accordance with the preceding sentence
or (in the opinion, reasonably acceptable to the Company, of counsel to the
holder of the Shares) have otherwise terminated, a holder of a certificate for
such Shares as to which such restrictions have terminated shall be entitled to
receive from the Company, without expense, as soon as practicable (and, in any
event, no later than 10 days following such termination or delivery of such
opinion to the Corporation, as the case may be), a new certificate not bearing
the restrictive legend set forth in Section 5.1(k) hereof and not containing any
other reference to the restrictions imposed by this Agreement.

17.                     Collection of Personal Information

17.1                   The Subscriber acknowledges and consents to the fact that
the Company is collecting the Subscriber’s personal information for the purpose
of fulfilling this Agreement and completing the transactions contemplated
herein. The Subscriber’s personal information (and, if applicable, the personal
information of those on whose behalf the Subscriber is contracting hereunder)
may be disclosed by the Company to (a) stock exchanges or securities regulatory
authorities, (b) the Company’s registrar and transfer agent, (c) Canadian tax
authorities, (d) authorities pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and (e) any of the other
parties involved in the transactions contemplated herein, including legal
counsel, and may be included in record books in connection with the transactions
contemplated herein. By executing this Agreement, the Subscriber is deemed to be
consenting to the foregoing collection, use and disclosure of the Subscriber’s
personal

--------------------------------------------------------------------------------

- 15 -

information (and, if applicable, the personal information of those on whose
behalf the Subscriber is contracting hereunder) and to the retention of such
personal information for as long as permitted or required by law or business
practice. Notwithstanding that the Subscriber may be purchasing Shares as agent
on behalf of an undisclosed principal, the Subscriber agrees to provide, on
request, particulars as to the identity of such undisclosed principal as may be
required by the Company in order to comply with the foregoing.

18.                     Consent

18.1                   By executing this Agreement, the Subscriber (on its own
behalf and, if applicable, on behalf of each beneficial purchaser on whose
behalf the Subscriber is acting) acknowledges and expressly consents to:

  (a)

the disclosure of Personal Information by the Company to the TSX-V (as described
in TSX-V Appendix 6A, a copy of which is attached as Exhibit C hereto) pursuant
to Form 4B; and

        (b)

the collection, use and disclosure of personal information by the TSX-V for the
purposes described in Appendix 6A or as otherwise identified by the TSX-V, from
time to time.

For the purposes of this Section 17, “Personal Information” means any
information about the Subscriber, and includes information contained in Part II
Items 8, 9, 10 and Part IV Item 3(a), as applicable, of Form 4B, and “Form 4B”
means TSX-V Form 4B entitled Private Placement Notice Form.

19.                     Costs

19.1                   Each party shall bear its own costs and expenses
(including any fees and disbursements of any counsel retained by such party)
relating to the issuance of the Shares and the other transactions contemplated
by this Agreement.

20.                     Governing Law

20.1                   This Agreement shall be governed by New York law
applicable to agreements made and to be fully performed in the State of New
York. The parties agree that any and all claims arising under this Agreement or
relating thereto shall be heard and determined exclusively in the United States
District Court for the Southern District of New York or in the courts of the
State of New York located in the City and County of New York, and the parties
agree to submit themselves to the personal jurisdiction of those courts and not
to raise any objection to venue being had in those courts.

21.                     Currency

21.1                   Any reference to currency is to the currency of the
United States of America unless otherwise indicated.

22.                     Survival

22.1                   This Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Shares by the Subscriber
pursuant hereto.

23.                     Assignment

23.1                   This Agreement, and each of the provisions hereof, shall
be binding upon, and inure to the benefit of the Company and Columbia and their
respective successors and assigns as to this Agreement or any such provision.
Notwithstanding the foregoing, neither this Agreement nor any provision hereof
may be assigned by the Company without Columbia’s prior written consent.

23.2                   This Agreement is not transferable or assignable.

--------------------------------------------------------------------------------

- 16 -

24.                     Severability

24.1                   The invalidity or unenforceability of any particular
provision of this Agreement shall not affect or limit the validity or
enforceability of the remaining provisions of this Agreement.

25.                     Entire Agreement

25.1                   Except as expressly provided in this Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Agreement contains the entire agreement between the parties with respect to
the sale of the Shares.

26.                    Notices

26.1                   All notices, requests, consents and other communications
to be given, delivered or otherwise made hereunder to any party shall be deemed
to be sufficient if contained in a written instrument delivered in person, by
overnight courier, or duly sent by first class registered or certified mail,
postage prepaid, addressed to such party to the address set forth below or such
other address as may hereafter be designated in writing by either party by
notice to the other; provided that the Company notice to Columbia (provided for
in Section 4.1 shall be sent by facsimile or e-mail to Calvin Chu, email:
cc2962@columbia.edu, Fax: (212) 854-8463):

  (a)

If to the Corporation, to:

Suite 300, One Bentall Centre
505 Burrard Street
Vancouver, British Columbia
Canada V7X 1M3

  (b)

If to Columbia, to:

Executive Director
Science & Technology Ventures
Columbia University
80 Claremont Ave. #4F
Mail Code 9606
New York, NY 10027-5712

with a copy to:

Office of the General Counsel
Columbia University
412 Low Memorial Library
535 West 116th Street, Mailcode 4308
New York, NY 10027

All such notices and other communications shall be deemed to have been received
on the date of delivery.

27.                     Counterparts and Electronic Means

27.1                   This Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall constitute an
original and all of which together shall constitute one instrument. Delivery of
an executed copy of this Agreement by electronic facsimile transmission or other
means of electronic communication capable of producing a printed copy will be
deemed to be execution and delivery of this Agreement as of the date hereinafter
set forth.

--------------------------------------------------------------------------------

- 17 -

IN WITNESS WHEREOF the Subscriber has duly executed this Agreement as of the
date of acceptance by the Company.

  THE TRUSTEES OF COLUMBIA UNIVERSITY IN THE CITY OF NEW YORK                  
(EIN)       80 Claremont Avenue Suite 8F,       New York, NY 10027       USA


--------------------------------------------------------------------------------

- 18 -

A C C E P T A N C E

The above-mentioned Agreement in respect of the Shares are hereby accepted by
CounterPath Corporation.

DATED at Vancouver, British Columbia, the _______ day of July, 2009.

 

COUNTERPATH CORPORATION



Per:   ___________________________________
          Authorized Signatory

--------------------------------------------------------------------------------

EXHIBIT A

ACCREDITED INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Agreement.

This Questionnaire is for use by the Subscriber who has indicated an interest in
purchasing the Shares to be issued by CounterPath Corporation (the “Company”).
The purpose of this Questionnaire is to assure the Company that the Subscriber
will meet the standards imposed by the United States Securities Act of 1933 (the
“1933 Act”) and the appropriate exemptions of applicable state securities laws.
The Company will rely on the information contained in this Questionnaire for the
purposes of such determination. Except as contemplated by the Agreement, the
Shares will not be registered under the 1933 Act in reliance upon the exemption
from registration afforded by Section 3(b) and/or Section 4(2) and Regulation D
of the 1933 Act. This Questionnaire is not an offer of the Shares or any other
securities of the Company in any state other than those specifically authorized
by the Company.

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, the Subscriber agrees
that, if necessary, this Questionnaire may be presented to such parties as the
Company deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of an exemption from registration in connection
with the sale of the Securities hereunder.

The Subscriber covenants, represents and warrants to the Company that it
satisfies one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an “Accredited Investor” which
the Subscriber satisfies)

____ Category 1 An organization described in Section 501(c)(3) of the United
States Internal Revenue Code, a corporation, a Massachusetts or similar business
trust or partnership, not formed for the specific purpose of acquiring the
Securities, with total assets in excess of US $5,000,000;

____ Category 2 A natural person whose individual net worth, or joint net worth
with that person’s spouse, on the date of purchase exceeds US $1,000,000;

____ Category 3 A natural person who had an individual income in excess of US
$200,000 in each of the two most recent years or joint income with that person’s
spouse in excess of US $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year;

____ Category 4 A “bank” as defined under Section (3)(a)(2) of the 1933 Act or
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the 1933 Act acting in its individual or fiduciary capacity; a
broker dealer registered pursuant to Section 15 of the Securities Exchange Act
of 1934 (United States); an insurance company as defined in Section 2(13) of the
1933 Act; an investment company registered under the Investment Company Act of
1940 (United States) or a business development company as defined in Section
2(a)(48) of such Act; a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958 (United States); a plan with total assets in excess of
$5,000,000 established and maintained by a state, a political subdivision
thereof, or an agency or instrumentality of a state or a political subdivision
thereof, for the benefit of its employees; an employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974 (United States)
whose investment decisions are made by a plan fiduciary, as defined in Section
3(21) of such Act, which is either a bank, savings and loan association,
insurance company or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000, or, if a self-directed plan,
whose investment decisions are made solely by persons that are accredited
investors;

____ Category 5 A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940 (United States);

--------------------------------------------------------------------------------

- 2 -

____ Category 6 A director or executive officer of the Company;

____ Category 7 A trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Securities, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act;

____ Category 8 An entity in which all of the equity owners satisfy the
requirements of one or more of the foregoing categories;

Note that the Subscriber claiming to satisfy one of the above categories of
Accredited Investor may be required to supply the Company with a balance sheet,
prior years’ federal income tax returns or other appropriate documentation to
verify and substantiate the Subscriber’s status as an Accredited Investor.

If the Subscriber is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:

The Subscriber hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Subscriber will notify the
Company promptly of any change in any such information. If this Questionnaire is
being completed on behalf of a corporation, partnership, trust or estate, the
person executing on behalf of the Subscriber represents that it has the
authority to execute and deliver this Questionnaire on behalf of such entity.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the __
day of July, 2009.

If a Corporation, Partnership or Other   If an Individual: Entity:              
  Print or Type Name of Entity   Signature             Signature of Authorized
Signatory   Print or Type Name           Type of Entity    


--------------------------------------------------------------------------------

EXHIBIT B

 

FORM 4C
CORPORATE PLACEE REGISTRATION FORM

Where subscribers to a Private Placement are not individuals, the following
information about the placee must be provided. This Form will remain on file
with the Exchange. The corporation, trust, portfolio manager or other entity
(the “Placee”) need only file it on one time basis, and it will be referenced
for all subsequent Private Placements in which it participates. If any of the
information provided in this Form changes, the Placee must notify the Exchange
prior to participating in further placements with Exchange listed companies. If
as a result of the Private Placement, the Placee becomes an Insider of the
Corporation, Insiders of the Placee are reminded that they must file a Personal
Information Form (2A) or, if applicable, Declarations, with the Exchange.

1. Placee Information:       Name:
____________________________________________________________________________________________
      Complete Address:
__________________________________________________________________________________
     
_________________________________________________________________________________________________
      Jurisdiction of Incorporation or Creation:
_________________________________________________________________


2.

(a) Is the Placee purchasing securities as a portfolio manager (Yes/No)? 
__________________________________________

   

(b) Is the Placee carrying on business as a portfolio manager outside of Canada
(Yes/No)? ____________________________


3.

If the answer to 2(b) above was “Yes”, the undersigned certifies that:

      (a)

It is purchasing securities of an Issuer on behalf of managed accounts for which
it is making the investment decision to purchase the securities and has full
discretion to purchase or sell securities for such accounts without requiring
the client’s express consent to a transaction;

      (b)

it carries on the business of managing the investment portfolios of clients
through discretionary authority granted by those clients (a “portfolio manager”
business) in ____________________ [jurisdiction], and it is permitted by law to
carry on a portfolio manager business in that jurisdiction;

      (c)

it was not created solely or primarily for the purpose of purchasing securities
of the Issuer;

      (d)

the total asset value of the investment portfolios it manages on behalf of
clients is not less than $20,000,000; and

      (e)

it has no reasonable grounds to believe, that any of the directors, senior
officers and other insiders of the Issuer, and the persons that carry on
investor relations activities for the Issuer has a beneficial interest in any of
the managed accounts for which it is purchasing.


--------------------------------------------------------------------------------


4.

If the answer to 2(a). above was “No”, please provide the names and addresses of
control persons of the Placee:


Name City Province or State Country                                

The undersigned acknowledges that it is bound by the provisions of applicable
Securities Law, including provisions concerning the filing of insider reports
and reports of acquisitions (See for example, sections 87 and 111 of the
Securities Act (British Columbia) and sections 176 and 182 of the Securities Act
(Alberta)).

Acknowledgement - Personal Information

“Personal Information” means any information about an identifiable individual,
and includes information contained in sections 1, 2 and 4, as applicable, of
this Form.

The undersigned hereby acknowledges and agrees that it has obtained the express
written consent of each individual to:

(a)

the disclosure of Personal Information by the undersigned to the Exchange (as
defined in Appendix 6B) pursuant to this Form; and

    (b)

the collection, use and disclosure of Personal Information by the Exchange for
the purposes described in Appendix 6B or as otherwise identified by the
Exchange, from time to time.

Dated at _____________________________________ on
_____________________________________.

      (Name of Subscriber - please print)           (Authorized Signature)      
    (Official Capacity - please print)           (please print name of
individual whose signature   appears above)

THIS IS NOT A PUBLIC DOCUMENT

--------------------------------------------------------------------------------


  EXHIBIT C  [tsx.gif]

APPENDIX 6A
ACKNOWLEDGEMENT – PERSONAL INFORMATION

 

TSX Venture Exchange Inc. and its affiliates, authorized agents, subsidiaries
and divisions, including the TSX Venture Exchange (collectively referred to as
“the Exchange”) collect Personal Information in certain Forms that are submitted
by the individual and/or by an Issuer or Applicant and use it for the following
purposes:

 * to conduct background checks,
 * to verify the Personal Information that has been provided about each
   individual,
 * to consider the suitability of the individual to act as an officer, director,
   insider, promoter, investor relations provider or, as applicable, an employee
   or consultant, of the Issuer or Applicant,
 * to consider the eligibility of the Issuer or Applicant to list on the
   Exchange,
 * to provide disclosure to market participants as to the security holdings of
   directors, officers, other insiders and promoters of the Issuer, or its
   associates or affiliates,
 * to conduct enforcement proceedings, and
 * to perform other investigations as required by and to ensure compliance with
   all applicable rules, policies, rulings and regulations of the Exchange,
   securities legislation and other legal and regulatory requirements governing
   the conduct and protection of the public markets in Canada.

As part of this process, the Exchange also collects additional Personal
Information from other sources, including but not limited to, securities
regulatory authorities in Canada or elsewhere, investigative, law enforcement or
self-regulatory organizations, regulations services providers and each of their
subsidiaries, affiliates, regulators and authorized agents, to ensure that the
purposes set out above can be accomplished.

The Personal Information the Exchange collects may also be disclosed:

(a)

to the agencies and organizations in the preceding paragraph, or as otherwise
permitted or required by law, and they may use it in their own investigations
for the purposes described above; and

    (b)

on the Exchange’s website or through printed materials published by or pursuant
to the directions of the Exchange.

The Exchange may from time to time use third parties to process information
and/or provide other administrative services. In this regard, the Exchange may
share the information with such third party service providers.

--------------------------------------------------------------------------------